Exhibit 10.2




General Metals Raises Over $331,000 Via Private Placement




RENO, NV - (MARKET WIRE) – February 20, 2009 - General Metals Corporation (the
"Company") (OTC BB:GNMT - News) (Frankfurt: GMQ - News) raised more than
$121,000 in cash from a recent private placement of 6,200,000 restricted common
shares.  In addition, 6,500,000 restricted common shares were issued for
services to be provided for company related director’s fees, consulting and
investor relations services valued at $210,000.  The securities offered in the
private placement to the investors were not registered under the Securities Act
of 1933 as amended (the "Act"), and may not be offered or sold in the United
States absent registration, or an applicable exemption from registration, under
the Act.

 “We wish to thank those who have chosen to support us during this difficult
market in which to raise capital.  We welcome the new members of our shareholder
family as well as the continued support of our existing shareholders.
 Management appreciates those who have expressed their confidence in our future.
The proceeds will be applied to completing an Independent technical resource
report, timely completing important environmental and cultural studies required
for permitting and advancing production development efforts being handled by
Dyer Engineering of Reno, NV.  “Additional information regarding the progress
and timeline of the report and permitting will be forthcoming”, said Company
President and CEO, Steve Parent.




Notice Regarding Forward-Looking Statements

This news release contains "forward-looking statements," as that term is defined
in Section 27A of the United States Securities Act of 1933 and Section 21E of
the Securities Exchange Act of 1934. Statements in this press release which are
not purely historical are forward-looking statements and include any statements
regarding beliefs, plans, expectations or intentions regarding the future. Such
forward-looking statements include, among other things, that the proceeds from
the recent private placement will allow the Company to proceed with permitting
or advance production timing may not occur.




Actual results could differ from those projected in any forward-looking
statements due to numerous factors. Such factors include, among others, the
inherent uncertainties associated with mineral exploration. We are not in
control of metals prices and these could vary to make development uneconomic.
These forward-looking statements are made as of the date of this news release,
and we assume no obligation to update the forward-looking statements, or to
update the reasons why actual results could differ from those projected in the
forward-looking statements. Although we believe that the beliefs, plans,
expectations and intentions contained in this press release are reasonable,
there can be no assurance that such beliefs, plans, expectations or intentions
will prove to be accurate. Investors should consult all of the information set
forth herein and should also refer to the risk factors disclosure outlined in
our annual report on Form 10-KSB for the 2008 fiscal year, our quarterly reports
on Form 10-QSB and other periodic reports filed from time-to-time with the
Securities and Exchange Commission.



Contact:

Wayne Meyerson
Investor Relations
General Metals Corporation

615 Sierra Rose Dr. Suite 1

Reno, NV 89511
wayne@gnmtlive.com
775.583.4636 office
775.830.6429 cell






